

AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment (“Amendment”) to the Employment Agreement by and between NetSol
Technologies, Inc. (“Netsol” or the “Company”) and Patti L. W. McGlasson
(“Executive”), dated May 1, 2006 (the “Employment Agreement”) is entered into
effective as of April 1, 2010, other than the specific amendments enumerated in
the Amendment, all of the terms of the Employment Agreement shall remain in the
full force and effect, and shall not be obviated or affected by this Amendment.


In the event of a conflict between the terms of this Amendment and the
Employment Agreement, the terms of this Amendment shall govern.  All capitalized
terms contained herein are, unless otherwise stated, as defined in the
Agreement.


Now therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:


Section 2.1 of the Employment Agreement is modified to eliminate any
post-termination restrictions on competition as is mandated by California law
and accordingly section 2.2 is modified to read:


2.2           Except with the prior written consent of the Company’s Board of
Directors (“Board”), Executive will comply with all the restrictions set forth
below at all times during her employment:


Section 3.1 shall be amended to read as follows:


3.1           The Company shall pay Executive a base salary of One Hundred
Thirty Thousand Dollars ($130,000) per year (the "Base Salary"), payable in
accordance with the Company policy.  Such salary shall be pro rated for any
partial year of employment on the basis of a 365-day fiscal year.  Executive
will be eligible for bonuses from time to time as determined by the Board.


Section 3.6 shall be amended to read as follows:


3.6           Executive shall receive the standard vacation pursuant to the
Company’s vacation policy but no less than 4 weeks vacation per annum.


A new section 3.9 shall be added to read as follows:


3.9           Executive shall be granted forty thousand shares (40,000) of
common stock to vest in equal 25% tranches (10,000) upon the conclusion of each
quarter of service.  The shares are granted from the Company’s 2008 Equity
Incentive Plan.  Executive shall be deemed to have earned the initial 10,000
shares on June 30, 2010; the next 10,000 on September 30, 2010; the next 10,000
on December 31, 2010 and the final 10,000 shares on March 31, 2011.

 
 

--------------------------------------------------------------------------------

 

The Amendment is agreed to on May 10, 2010, and shall become effective as of the
date first written above.
 
Employee
               
By:  
   /s/ Patti L. W. McGlasson
       
Patti L. W. McGlasson
               
NetSol Technologies, Inc.
               
By:
   /s/Najeeb Ghauri
 
By:  
   /s/ Boo-Ali Siddiqui
 
Najeeb Ghauri
   
Boo-Ali Siddiqui
 
Chief Executive Officer
   
Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 
 